Exhibit 10.1


SECOND AMENDMENT AND ADDITIONAL BORROWER CONSENT
This SECOND AMENDMENT AND ADDITIONAL BORROWER CONSENT (this “Amendment and
Consent”) is dated as of May 1, 2016 and is entered into by and among ACCO
Brands Corporation, a Delaware corporation (“Holdings”), Bank of America, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”), each of
the Lenders (as defined in the Credit Agreement referenced below, the “Lenders”)
and the Guarantors listed on the signature pages hereto, and is made with
reference to that certain Second Amended and Restated Credit Agreement, dated as
of April 28, 2015 (as amended by the First Amendment to Second Amended and
Restated Credit Agreement, dated as of July 7, 2015 and as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Holdings, certain Subsidiaries of Holdings
from time to time party thereto, the lenders from time to time party thereto and
the Administrative Agent. Unless otherwise stated, capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Amended Credit Agreement (as defined below).
RECITALS
WHEREAS, (i) pursuant to and in accordance with Section 1.09 of the Credit
Agreement, Holdings has requested that ACCO Brands Australia Holding Pty. Ltd.,
a Foreign Subsidiary of Holdings formed under the laws of Australia (the
“Australian Borrower”), be added as a Foreign Borrower under the Revolving
Credit Facility and (ii) in connection with the execution and delivery of that
certain Incremental Joinder Agreement (the “Incremental Joinder Agreement”)
dated as of the date hereof, among Holdings, the other Loan Parties, the
Incremental Lenders party thereto and the Administrative Agent, Holdings has
requested that the Australian Borrower be added as a Foreign Borrower with
respect to the Series AUD Incremental Term A Loans (as defined in the
Incremental Joinder Agreement);
WHEREAS, pursuant to the Incremental Joinder Agreement, Holdings intends to
establish, on or about the date hereof, a Series of Incremental Term Loan A
Commitments pursuant to Section 2.14 of the Credit Agreement;
WHEREAS, the Administrative Agent and each of the Lenders hereby consent to the
addition of the Australian Borrower as a Foreign Borrower under the Revolving
Credit Facility and with respect to the Series AUD Incremental Term A Loans
pursuant to the terms set forth herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION I.    ADDITIONAL BORROWER CONSENT
Each of the Lenders and the Administrative Agent hereby consent to the addition
of the Australian Borrower as a Foreign Borrower under, and in accordance with,
the terms set forth in the Credit Agreement on the Effective Date (as defined in
Section III below); provided, that no Base Rate Loans may be borrowed by the
Australian Borrower, and no Loans borrowed by the Australian Borrower may be
converted into Base Rate Loans.









--------------------------------------------------------------------------------




SECTION II.    AMENDMENT TO CREDIT AGREEMENT
Holdings hereby requests that the Credit Agreement be amended (the Credit
Agreement, as modified by this Amendment and Consent, the “Amended Credit
Agreement”), and upon the Effective Date, the Credit Agreement shall be amended
as follows:
(a)    Amendments of Section 1.01. Section 1.01 of the Credit Agreement is
hereby revised by:
(i)    Inserting the following definitions in the appropriate alphabetical order
therein:
“Australian Borrower” means ACCO Brands Australia Holding Pty. Ltd., a Foreign
Subsidiary of Holdings formed under the laws of Australia.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“PPSA” means the Personal Property Securities Act 2009 (Cth).
“PPS Law” means (a) the PPSA, (b) any regulation or subordinated legislation
made under or corresponding to the PPSA, and (c) any amendments made at any time
to any other legislation, regulation or subordinated legislation as a
consequence of the PPSA or any regulation or subordinated legislation made under
or corresponding to the PPSA.


2









--------------------------------------------------------------------------------




“Second Amendment” means that certain Second Amendment and Additional Borrower
Consent among Administrative Agent, Lenders, and Borrowers dated as of May 1,
2016.
“Second Amendment Effective Date” has the meaning assigned to the term
“Effective Date” in the Second Amendment.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(ii)    Deleting the period at the end of the definition of “Australian BBSR
Rate” and adding the following proviso therein: “; and further provided,
however, that at no time will the Australian BBSR Rate be deemed to be less than
0% per annum”
(iii)    Making the following change to the definition of “Business Day”:
replacing the word “Melbourne” with the word “Sydney”.
(iv)    Making the following changes to the definition of “Defaulting Lender”:
Deleting the word “or” before the symbol “(iii)” and inserting the words “or
(iv) become the subject of a Bail-in Action” after the words “such proceeding or
appointment “.
(b)    Amendment of Section 2.05(b).  Section 2.05(b) of the Credit Agreement is
hereby revised by:
(i)    Amending Section 2.05(b)(i) of the Credit Agreement by (A) inserting
“(x)” between the word “Subsidiaries” and the word “Disposes”, (B) inserting the
words “, so long as any Series AUD Incremental Term A Loans are then
outstanding, any real property located in Australia, or” between the words
“other than” and the words “any Disposition” , (C) inserting the phrase “or (y)
Disposes of any real property located in Australia, the Australian Borrower
shall prepay an aggregate principal amount of Series AUD Incremental Term A
Loans equal to 100% of the Net Cash Proceeds of such Disposition” immediately
after the phrase “is reached in such Fiscal Year” and (D) adding the phrase “in
each case” immediately after “(“ and immediately before the phrase “such
prepayments” ; and
(ii)    Amending Section 2.05(b)(v) of the Credit Agreement by inserting the
following additional sentence at the end thereof:
“Each prepayment pursuant to Section 2.05(b)(i)(y) shall be applied, first,
ratably to the Series AUD Incremental Term A Loans held by the applicable
Incremental Term Loan A Lenders in accordance with their Applicable Percentages
(allocated to the next four principal repayment installments thereof in direct
order of maturity and, thereafter, on a pro rata basis to the remaining
principal repayment installments thereof and the repayment at the final maturity
thereof) and, second, to the extent any excess remains, in accordance with the
first sentence of this Section 2.05(b)(v).”


3









--------------------------------------------------------------------------------




(c)    Amendment of Section 2.16(b). Section 2.16(b) of the Credit Agreement is
hereby revised by adding the words “and subject to Section 11.27” immediately
after the words “agreed by the affected parties,” and before the words “, no
change hereunder from Defaulting Lender to Revolving Credit Lender”.
(d)    Amendment of Section 3.01(e)(ii)(B)(1). Section 3.01(e)(ii)(B)(1) of the
Credit Agreement is hereby revised by adding the words “or W-8BEN-E” between the
words “W-8BEN” and “establishing”.
(e)    Amendment of Article 5. Article 5 is revised by adding Section 5.24 at
the end thereof:
“Section 5.24    Compliance with EU Bail-in Regulation. None of the Loan Parties
is an EEA Financial Institution.”
(f)    Amendment of Article 6. Article 6 is revised by adding Section 6.17 at
the end thereof:
“Section 6.17    PPSA Policies and steps. Each Borrower will, where applicable,
promptly take all reasonable steps which are prudent for its business under or
in relation to the PPSA including doing anything reasonably requested by the
Administrative Agent for that purpose.”
(g)    Amendment of Article 7. Article 7 is revised by adding Section 7.17 at
the end thereof:
“Section 7.17    Limitation on Activities of Australian Borrower. In the case of
Australian Borrower, notwithstanding anything to the contrary in this Agreement
or in any other Loan Document:
(a)    conduct, transact or otherwise engage in, or commit to conduct, transact
or otherwise engage in, any business or operations or own any assets other than
(i) its ownership of the Equity Interests of ACCO Australia Pty Ltd. and its
Subsidiaries and activities incidental thereto, including activities required to
consummate any reorganization of ACCO Australia Pty Ltd. and its Subsidiaries
and provision of management services thereto, (ii) activities incidental to the
maintenance of its existence and compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees,
(iii) activities relating to the performance of obligations under the Loan
Documents, (iv) the making of Restricted Payments permitted to be made by
Australian Borrower pursuant to Section 7.06 and (v) the receipt of Restricted
Payments permitted to be made to Australian Borrower under Section 7.06; or
(b)    incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) the Obligations, (ii)
obligations with respect to its Equity Interests and (iii) non-consensual
obligations imposed by operation of law.
(h)    Amendment of Section 8.01(f). Section 8.01(f) of the Credit Agreement is
hereby revised by adding “, administrator” between the words “rehabilitator” and
“or”.
(i)    Amendment of Section 11.07(c). Section 11.07(c) of the Credit Agreement
is hereby revised by inserting the following between the words “or similar legal
process” and “provided”:
“(except that the parties agree to the extent permitted that they will not
disclose information of the kind described by s275(1) of the PPSA except as
permitted by any other provision of this clause or required by another law or
regulation)”.


4









--------------------------------------------------------------------------------




(j)    Amendment of Article 11. Article 11 is revised by adding a new Section
11.27 as follows:
“Section 11.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(k)    Amendment to Agreed Security Principles. The following paragraph is
hereby added to Schedule 1.01B:
“Notwithstanding anything to the contrary contained herein, (A) the Collateral
shall not include any (i) real property located in Australia (but subject to the
inclusion of a customary Australian featherweight charge), (ii) intellectual
property described on Exhibit A to the Second Amendment, (B) with respect to any
Subsidiary of the Australian Borrower (other than ACCO Australia Pty Ltd.), any
time period for satisfying any of the Collateral and Guaranty Requirements with
respect to such Subsidiary or its assets, shall be extended to the date that is
ninety (90) days after the Second Amendment Effective Date (or such later date
as may be agreed by the Administrative Agent in its sole discretion) and (C)
with respect to the Australian Borrower and ACCO Australia Pty Ltd. (in this
Schedule 1.01B, each a “Grantor” and together “Grantors”), any time period for
satisfying any of the Collateral and Guaranty Requirements solely with respect
to the equity interests held by any Grantor in any other Australian Subsidiary
(for the avoidance of doubt, other than with respect to the equity interests of
ACCO Australia Pty Ltd. held by the Australian Borrower), shall be extended to
the date that is ninety (90) days after the Second Amendment Effective Date (or
such later date as may be agreed by the Administrative Agent in its sole
discretion)”.




5









--------------------------------------------------------------------------------




SECTION III.    CONDITIONS TO EFFECTIVENESS
This Amendment and Consent shall become effective upon the satisfaction of all
of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “Effective Date”):
(a)    This Amendment and Consent shall have been duly executed by Holdings,
each Loan Party, the Administrative Agent and the Lenders and, in each case,
duly executed counterparts thereof shall have been delivered to the
Administrative Agent.
(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or “pdf” or similar electronic format (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party (or to be Loan Party) and each in
form and substance reasonably satisfactory to the Administrative Agent and its
legal counsel:
(i)    a Borrower Joinder Agreement, duly executed and delivered by the
Australian Borrower;
(ii)    a Foreign Obligations Guaranty, duly executed and delivered by each of
Holdings and each Foreign Guarantor dated as of the date hereof;
(iii)    each document necessary to satisfy the Collateral and Guaranty
Requirements with respect to the Australian Borrower, ACCO Australia Pty Ltd.
and assets thereof in existence as of the Effective Date, as described on
Schedule A hereto; and
(iv)    an opinion from (A) Vedder Price P.C., special U.S. counsel to the Loans
Parties and (B) Minter Ellison, special Australian counsel to the Loan Parties,
each in form and substance reasonably satisfactory to the Administrative Agent
and the Lenders.
(c)    The Administrative Agent shall have received from Holdings payment in
immediately available funds of all accrued costs, fees and expenses (including
reasonable fees, expenses and other charges of counsel) owing to the
Administrative Agent pursuant to Section 11.04 of the Credit Agreement and
Section 11.04 of the Amended Credit Agreement, as applicable, in connection with
this Amendment and Consent.  
(d)    The Administrative Agent and the Lenders shall have received at least
seven (7) days prior to the Effective Date all documentation and other
information reasonably requested in writing by them at least nine (9) days prior
to the Effective Date in order to allow the Administrative Agent and the Lenders
to comply with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act.
(e)    All approvals, consents, exemptions, authorizations, or other actions by,
or notices to, or filings with, any Governmental Authority or any other Person
necessary or required for the consummation of this Amendment and Consent shall
have been received.
(f)    The representations and warranties contained in Article 5 of the Amended
Credit Agreement shall be true and correct in all material respects, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date; provided that any such representations and warranties
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects.


6









--------------------------------------------------------------------------------




(g)    There shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs this Amendment and Consent or any of the other
transactions contemplated by the Loan Documents, or that could reasonably be
expected to have a Material Adverse Effect.
(h)    There has been no change, occurrence or development since December 31,
2015 that could reasonably be expected to have a Material Adverse Effect.
(i)    No Default or Event of Default shall exist or be continuing prior to or
immediately after giving effect to this Amendment and Consent.
(j)    The Administrative Agent shall have received a fully executed copy of the
Incremental Joinder Agreement and, concurrently with the occurrence of the
Effective Date, the Increased Amount Date (as defined in the Incremental Joinder
Agreement) shall have occurred.
Notwithstanding anything herein to the contrary, for purposes of determining
compliance with the conditions specified in this Section III, each Lender shall
be deemed satisfied with each document and each other matter required to be
reasonably satisfactory to such Lender unless, prior to the Effective Date, the
Administrative Agent receives notice from such Lender specifying such Lender’s
objections.
SECTION IV.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent, and each of the Lenders to enter
into this Amendment and Consent and to amend the Credit Agreement in the manner
provided herein, each Loan Party represents and warrants on and as of the
Effective Date to each of the Administrative Agent, the L/C Issuers, the Swing
Line Lender and each of the Lenders as follows:
4.1    Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization and (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under, this Amendment and Consent, the Amended Credit Agreement and
the other Loan Documents, as applicable.
4.2    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of this Amendment and Consent and the Amended Credit
Agreement has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
4.3    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required, except as
have been obtained or made and are in full force and effect, in connection with
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Amendment and Consent, the Amended Credit Agreement or any other
Loan Document to which such Loan Party is a party.


7









--------------------------------------------------------------------------------




4.4    Binding Effect. This Amendment and Consent and the Amended Credit
Agreement have been duly executed and delivered by each of the Loan Parties
party thereto. Each of this Amendment and Consent and the Amended Credit
Agreement constitute a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).
4.5    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Article 5 of the Amended Credit
Agreement are and will be true and correct in all material respects on and as of
the Effective Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date; provided that any such representations
and warranties that is qualified as to “materiality”, “Material Adverse Effect”
or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects.
4.6    Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
and Consent that would constitute an Event of Default or a Default.
SECTION V.    ACKNOWLEDGMENT AND CONSENT
Each Loan Party hereby confirms its pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment and Consent or any of the transactions
contemplated thereby, such pledges, grants of security interests and other
obligations, and the terms of each of the Loan Documents to which it is a party,
as supplemented, amended, amended and restated or otherwise modified in
connection with this Amendment and Consent and the transactions contemplated
hereby, are not impaired or affected in any manner whatsoever and shall continue
to be in full force and effect and shall continue to secure all the Obligations.
Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement, the Collateral Documents to which it is a party, the
U.S. Obligations Guaranty and this Amendment and Consent and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment and
Consent. Each Guarantor hereby confirms that each Loan Document to which it is a
party or otherwise bound and all Collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all
“Obligations” under each of the Loan Documents to which it is a party (in each
case, as such terms are defined in the applicable Loan Document).
Each Guarantor acknowledges and agrees that each of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment
and Consent.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment and Consent, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and Consent and (ii) nothing in the Credit Agreement, this Amendment
and Consent or any


8









--------------------------------------------------------------------------------




other Loan Document shall be deemed to require the consent of such Guarantor to
any future amendments to the Amended Credit Agreement.
SECTION VI.    MISCELLANEOUS
6.1    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the Effective Date, each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to
Amended Credit Agreement.
(ii)    Except as specifically amended by this Amendment and Consent, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment and Consent
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Amended Credit
Agreement or any of the other Loan Documents.
6.2    Headings. Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment and Consent or any other Loan Document.
6.3    Loan Document. This Amendment and Consent shall constitute a “Loan
Document” under the terms of the Amended Credit Agreement.
6.4    Applicable Law; Miscellaneous. THIS AMENDMENT AND CONSENT AND ALL CLAIMS
OR CAUSES OF ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED
UPON, ARISE OUT OF OR RELATE IN ANY WAY HERETO OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE HEREOF OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. The provisions of Section
11.14 and Section 11.15 of the Amended Credit Agreement are incorporated by
reference herein and made a part hereof.
6.5    Counterparts. This Amendment and Consent may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment and Consent by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment and
Consent.
6.6    Further Assurances. Each of the Loan Parties shall execute and deliver
such additional documents and take such additional actions as may be reasonably
requested by the Administrative Agent to effectuate the purposes of this
Amendment and Consent.


9









--------------------------------------------------------------------------------




6.7    No Novation. Each of the parties hereto acknowledges and agrees that the
terms of this Amendment and Consent do not constitute a novation but, rather, an
amendment of the terms of a pre-existing Indebtedness and related agreement, as
evidenced by this Amendment and Consent.
[Remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Consent to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.




HOLDINGS AND U.S. BORROWER:
ACCO BRANDS CORPORATION





By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President & Chief Financial Officer








10









--------------------------------------------------------------------------------






GUARANTORS:     ACCO BRANDS CORPORATION

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President & Chief Financial Officer
ACCO BRANDS USA LLC

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Executive Vice President & Chief Financial Officer
GENERAL BINDING LLC

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Vice President
ACCO BRANDS INTERNATIONAL, INC.

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Vice President
ACCO EUROPE FINANCE HOLDINGS, LLC

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Vice President











--------------------------------------------------------------------------------




ACCO EUROPE INTERNATIONAL HOLDINGS, LLC

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Vice President
GBC INTERNATIONAL, INC.

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Vice President and Treasurer
ACCO INTERNATIONAL HOLDINGS, INC.

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Vice President
NESCHEN GBC GRAPHIC FILMS, LLC

By: /s/ Neal V. Fenwick
Name: Neal V. Fenwick
Title: Supervisory Director





















--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender




By: /s/ Jonathan M. Phillips
Authorized Signatory







--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Mark H. Halldorson
Name: Mark H. Halldorson
Title: Director
        
        
BARCLAYS BANK PLC,, as a Lender




By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


    
COMPASS BANK, as a Lender




By: /s/ Mike McLean
Name: Mike McLean
Title: Senior Vice President
    
BANK OF MONTREAL, as a Lender




By: /s/ Joan Murphy
Name: Joan Murphy
Title: Director




FIFTH THIRD BANK, as a Lender




By: /s/ S. Bradley McDougall
Name: S. Bradley Dougall
Title: Vice President




NORTHERN TRUST COMPANY, as a Lender




By: /s/ John Lascody
Name: John Lascody
Title: Vice President















--------------------------------------------------------------------------------




PNC BANK NA, as a Lender




By: /s/ Kristin L. Lenda
Name: Kristin L. Lenda
Title: Senior Vice President




THE PRIVATE BANK AND TRUST COMPANY, as a Lender




By: /s/ Adam Ruchim
Name: Adam Ruchim
Title: Officer









